United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, NEW YORK
PERFORMANCE CLUSTER, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0271
Issued: July 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 19, 2018 appellant filed a timely appeal from a June 25, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish that his lumbar
conditions were causally related to the accepted December 18, 2017 employment incident.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On December 18, 2017 appellant, then a 63-year-old parcel post carrier and driver, filed a
traumatic injury claim (Form CA-1) alleging that on that date he bent his knees while lifting a
parcel and sustained a back spasm while in the performance of duty. He stopped work on
December 18, 2017.
In a December 18, 2017 report, Dr. Steven H. Lin, a Board-certified neurologist, noted that
appellant was injured that day, when he “lifted a typical box not excruciatingly heavy or awkward
in a typical manner that he would anytime, using good ergonomic form, and felt pulling in the left
lower left back.” Dr. Lin determined that appellant had a muscle pull. He placed appellant off
work and noted that appellant would follow-up on January 8, 2018.
A December 20, 2017 lumbar magnetic resonance imaging (MRI) scan, read by Dr. Adam
Lanshkowsky, a Board-certified diagnostic radiologist, demonstrated multiple lumbar herniated
discs.
In a December 21, 2017 report, Dr. Melinda Keller, a chiropractor, noted that appellant
was seen for severe low back pain resulting from an injury while lifting at work on
December 18, 2017. She indicated that an examination and x-rays revealed a “lumbar disc
diagnosis.” Dr. Keller advised that appellant was referred for a lumbar MRI scan which revealed
multiple lumbar herniated discs. She indicated that appellant should remain sedentary and stay
out of work for the next three weeks.
In a January 10, 2018 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. In particular, it noted that there was no diagnosis
of any condition resulting from an injury at work. OWCP advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. It afforded appellant
30 days to provide the necessary information.
Thereafter, OWCP received a December 18, 2017 note from Dr. Nakul Mahajen, Boardcertified in pain medicine.3
A number of reports, including duty status reports (Form CA-17) and attending physician
reports (Form CA-20) were received from Dr. Laurie Lamarre, a chiropractor, dated December 21,
26, and 29, 2017, and January 2, 3, 9, 11, 16, 22, 24, and 31, 2018. Dr. Lamarre diagnosed lumbar
degenerative disc disease, lumbar degenerative spondylosis, lumbar disc displacement, lumbar
disc herniation, lumbar stenosis, and lumbar radiculopathy. She opined that appellant’s diagnoses
were the result of post-traumatic injury.
OWCP also received January 17, 2018 nerve conduction studies performed and interpreted
by Kevin McPartland, a chiropractor.
By decision dated February 14, 2018, OWCP denied appellant’s traumatic injury claim. It
accepted that the December 18, 2017 employment incident occurred as alleged, but denied the
3

The note indicated 2017; however, this is a typographical error.

2

claim because the evidence of record did not establish a valid medical diagnosis in connection with
the accepted employment incident. OWCP noted that appellant had a preexisting back condition
and his physician had not provided a detailed and well-rationalized medical report based on a
complete and accurate history, explaining the mechanism of his claimed back injury, and how the
diagnosed condition resulted from the claimed work incident. It also noted that the medical
evidence from chiropractors did not diagnose a subluxation of the spine, and, therefore, appellant
had not met the requirements to establish an injury as defined by FECA.
In a January 18, 2018 statement, appellant described the incident at work. He indicated
that he was lifting a 35-pound parcel and had not experienced any similar disability or symptoms
before the injury on December 18, 2017.
On March 27, 2018 OWCP received appellant’s March 17, 2018 request for
reconsideration.
OWCP received additional chiropractic notes from Dr. Lamarre, dated February 7, 15, and
19, March 12, 14, and 28, April 19, and May 9 and 30, 2018. Dr. Lamarre noted that appellant
was lifting a package on December 18, 2017, when he experienced pain in his lower back. She
provided examination findings, including a diagnosis of spinal subluxation at L3-4, L4-5, and L5S1, revealed in radiographic examination x-rays of the lumbar spine taken on March 12, 2018.
Dr. Lamarre further diagnosed lumbar segmental dysfunction, lumbar radiculopathy, lumbosacral
radiculopathy, lumbar intervertebral disc displacement (IVD) disorder with myelopathy, lumbar
disc displacement and/or lumbar IVD, spondylosis with myelopathy and/or lumbar spondylosis
with radiculopathy, lumbar stenosis, and myalgia. She opined that lifting a parcel on December 18,
2017 caused the diagnosed conditions.
On March 27 and April 2, 2018 OWCP also received physical evidence including
environmental studies and photographs.
By decision dated June 25, 2018, OWCP affirmed the February 14, 2018 decision with
modification. It found that the medical evidence of record was sufficient to establish diagnoses of
spinal subluxation. However, OWCP denied appellant’s claim due to insufficient medical
evidence to establish causal relationship between his diagnosed conditions and the accepted
December 18, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a personal
injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his lumbar
conditions were causally related to the accepted December 18, 2017 employment incident.
In a December 18, 2017 report, Dr. Lin determined that appellant had sustained a pulled
muscle. He did not opine regarding the cause of appellant’s diagnosed condition. The Board has
held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.10 This report, therefore, is
insufficient to establish appellant’s claim.
A December 18, 2017 note from Dr. Mahajen indicated that appellant was seen on that day.
Since this report did not provide a factual and medical background, did not relate a diagnosis, and
did not provide medical rationale explaining the nature of the relationship between the diagnosed
condition and the employment incident, it is of no probative medical value.11
Appellant also submitted reports from chiropractors. Under FECA the term physician
includes chiropractors only to the extent that their reimbursable services are limited to treatment
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

S.S., Docket No. 18-1488 (issued March 11, 2019).

10

See K.S., Docket No. 18-1781 (issued April 8, 2019); see L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
11

Supra note 9.

4

consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist. OWCP’s regulations at 20 C.F.R. § 10.5(bb) have defined subluxation as an incomplete
dislocation, off-centering, misalignment, fixation or abnormal spacing of the vertebrae which must
be demonstrable on an x-ray film to an individual trained in the reading of x-rays. If the diagnosis
of a subluxation as demonstrated by x-ray is not established, the chiropractor is not a physician as
defined under FECA and his or her report is of no probative value to the medical issue presented.12
The Board notes that Dr. Keller did not relate that her subluxation diagnosis was based on
x-ray evidence. The Board also notes that Dr. Lamarre’s initial reports from December 21 to
February 19, 2018, did not contain a diagnosis by x-ray of a subluxation of the spine. Accordingly,
Dr. Keller’s opinion and Dr. Lamarre’s earlier reports are of no probative value to establish
appellant’s claim.
The Board notes that Dr. Lamarre diagnosed lumbar degenerative disc disease, lumbar
degenerative spondylosis, lumbar disc displacement, lumbar disc herniation, lumbar stenosis, and
lumbar radiculopathy. She also diagnosed a subluxation of the spine in her March 12, 2018 report,
based upon x-ray evidence. Dr. Lamarre also noted the history of injury, and opined that lifting a
parcel on December 18, 2017, caused the diagnosed conditions. However, she did not provide an
affirmative opinion explaining how the described work incident resulted in the diagnosed medical
conditions. The Board has found that a physician must provide a narrative description of the
identified employment incident and a reasoned opinion on whether the employment incident
caused or contributed to appellant’s diagnosed medical conditions.13 Because Dr. Lamarre did not
provide a reasoned opinion explaining how the June 28, 2017 employment incident
physiologically caused or contributed to appellant’s conditions, her reports are insufficient to
establish appellant’s claim.
The December 20, 2017 lumbar MRI scan also is of limited probative value. The Board
has held that reports of diagnostic tests lack probative value, as they do not provide an opinion on
causal relationship between the employment incident and a diagnosed condition.14
As appellant has not submitted reasoned medical evidence explaining how a diagnosed
lumbar condition was causally related to his accepted December 18, 2017 employment incident,
he has not met his burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12
R.P., Docket No. 18-0860 (issued December 4, 2018); Mary A. Ceglia, 55 ECAB 626 (2004); Jack B. Wood, 40
ECAB 95, 109 (1988).
13

See K.S., Docket No. 18-1781 (issued April 8, 2019); see V.J., Docket No. 17-0358 (issued July 24, 2018);
John W. Montoya, 54 ECAB 306 (2003).
14

T.H., Docket No. 18-1736 (issued March 13, 2019).

15

See A.J., Docket No. 18-1116 (issued January 23, 2019); E.C., Docket No. 17-0902 (issued March 9, 2018).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his lumbar
conditions were causally related to the accepted December 18, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

